Niemann Capital Management Investment Adviser Code of Ethics © Copyright 2010, National Regulatory Services. All rights reserved. Niemann Capital Management Code of Ethics 8/16/2010 to Current Table of Contents 1 - Statement of General Policy 2 - Definitions 3 - Standards of Business Conduct 4 - Prohibition Against Insider Trading 5 - Personal Securities Transactions 6 - Gifts and Entertainment 7 - Protecting the Confidentiality of Client Information 8 - Compliance Procedures 9 - Certification 10 - Records 11 - Reporting Violations and Sanctions Statement of General Policy This Code of Ethics (“Code”) has been adopted by Niemann Capital Management and is designed to comply with Rule 204A-1 under the Investment Advisers Act of 1940 (“Advisers Act”).Also, Niemann Capital Management has adopted this Code to comply Rule 17j-1 under the Investment Company Act of 1940 ('1940 Act'), as part of Niemann Capital Management's investment advisory services to one or more series (each a 'Fund') of Advisers Series Trust (the 'Trust'). This Code establishes rules of conduct for all employees of Niemann Capital Management and is designed to, among other things, govern personal securities trading activities in the accounts of employees, immediate family/household accounts and accounts in which an employee has a beneficial interest.The Code is based upon the principle that Niemann Capital Management and its employees owe a fiduciary duty to Niemann Capital Management's clients to conduct their affairs, including their personal securities transactions, in such a manner as to avoid (i) serving their own personal interests ahead of clients, (ii) taking inappropriate advantage of their position with the firm and (iii) any actual or potential conflicts of interest or any abuse of their position of trust and responsibility. The Code is designed to ensure that the high ethical standards long maintained by Niemann Capital Management continue to be applied.The purpose of the Code is to preclude activities which may lead to or give the appearance of conflicts of interest, insider trading and other forms of prohibited or unethical business conduct.The excellent name and reputation of our firm continues to be a direct reflection of the conduct of each employee. Pursuant to Section 206 of the Advisers Act, both Niemann Capital Management and its employees are prohibited from engaging in fraudulent, deceptive or manipulative conduct.Pursuant to Rule 17j-1(b) of the 1940 Act, Niemann Capital Management specifically prohibits the following: 1.Employing any device, scheme or artifice to defraud the Fund; 2.Making any untrue statement of a material fact to the Fund or omit to state a material fact necessary in order to make the statements made to the Fund, in light of the circumstances under which they are made, not misleading; 3.Engaging in any act, practice or course of business that operates or would operates as a fraud or deceit on the Fund; or 4.Engaging in any manipulative practices with respect to the Fund. Compliance with this section involves more than acting with honesty and good faith alone.It means that the Niemann Capital Management has an affirmative duty of utmost good faith to act solely in the best interest of its clients. Niemann Capital Management and its employees are subject to the following specific fiduciary obligations when dealing with clients: ● The duty to have a reasonable, independent basis for the investment advice provided; ● The duty to obtain best execution for a client’s transactions where the Firm is in a position to direct brokerage transactions for the client; ● The duty to ensure that investment advice is suitable to meeting the client’s individual objectives, needs and circumstances; and ● A duty to be loyal to clients. In meeting its fiduciary responsibilities to its clients, Niemann Capital Management expects every employee to demonstrate the highest standards of ethical conduct for continued employment with Niemann Capital Management.Strict compliance with the provisions of the Code shall be considered a basic condition of employment with Niemann Capital Management.Niemann Capital Management's reputation for fair and honest dealing with its clients has taken considerable time to build.This standing could be seriously damaged as the result of even a single securities transaction being considered questionable in light of the fiduciary duty owed to our clients.Employees are urged to seek the advice of Richard West, the Chief Compliance Officer, for any questions about the Code or the application of the Code to their individual circumstances.Employees should also understand that a material breach of the provisions of the Code may constitute grounds for disciplinary action, including termination of employment with Niemann Capital Management. The provisions of the Code are not all-inclusive.Rather, they are intended as a guide for employees of Niemann Capital Management in their conduct.In those situations where an employee may be uncertain as to the intentor purpose of the Code, he/she is advised to consult with Richard West.Richard West may grant exceptions to certain provisions contained in the Code only in those situations when it is clear beyond dispute that the interests of our clients will not be adversely affected or compromised.All questions arising in connection with personal securities trading should be resolved in favor of the client even at the expense of the interests of employees. Richard West will periodically report to senior management/board of directors of Niemann Capital Management to document compliance with this Code.Additionally, on an annual basis, Niemann Capital Management's Chief Compliance Officer shall prepare a written report describing any issues arising under the Code of Ethics, including information about any material violations of the Code of Ethics or its underlying procedures and any sanctions imposed due to such violations and submit the information to the Trust's Chief Compliance Officer for review by the Board of Trustees. On an annual basis, Niemann Capital Management's Chief Compliance Officer shall certify to the Trust's Board of Trustees that the Adviser has adopted procedures reasonably necessary to prevent its Access Persons from violating the Code of Ethics. Definitions For the purposes of this Code, the following definitions shall apply: ● “Access person” means any supervised person who: (i) has access to nonpublic information regarding any clients’ purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any fund Niemann Capital Management or its control affiliates manage; (ii) is involved in making securities recommendations to clients that are nonpublic; or (iii) is an officer or director or control person of Niemann Capital Management.At Niemann Capital Management an access person is defined as any individual who is in the 'Trade' email group, therefore, in order for new persons to be placed in the 'Trade' email group prior authorization and approval is required by either the CCO or designee.The Chief Compliance Officer shall maintain a current list of access persons. ● “Account” means accounts of any employee and includes accounts of the employee’s immediate family members (any relative by blood or marriage living in the employee’s household), and any account in which he or she has a direct or indirect beneficial interest, such as trusts and custodial accounts or other accounts in which the employee has a beneficial interest or exercises investment discretion. ● “Beneficial ownership” shall be interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 in determining whether a person is the beneficial owner of a security for purposes of Section 16 of such Act and the rules and regulations thereunder. ● “Reportable security” means any security as defined in Section 202(a)(18) of the Advisers Act, except that it does not include: (i) holdings in direct obligations of the Government of the United States; (ii) Bankers’ acceptances, bank certificates of deposit, commercial paper and other high quality short-term debt instruments, including repurchase agreements; (iii) Shares issued by money market funds; and (iv) holdings in shares of other types of open-end registered mutual funds, unless Niemann Capital Management or a control affiliate acts as the investment adviser or principal underwriter for the fund. ● “Supervised person” means directors, officers and partners of Niemann Capital Management (or other persons occupying a similar status or performing similar functions); employees of Niemann Capital Management; and any other person who provides advice on behalf of Niemann Capital Management and is subject to Niemann Capital Management's supervision and control. Standards of Business Conduct Niemann Capital Management places the highest priority on maintaining its reputation for integrity and professionalism.That reputation is a vital business asset.The confidence and trust placed in our firm and its employees by our clients is something we value and endeavor to protect.The following Standards of Business Conduct set forth policies and procedures to achieve these goals.This Code is intended to comply with the various provisions of the Advisers Act and also requires that all supervised persons comply with the various applicable provisions of the Investment Company Act of 1940, as amended, the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and applicable rules and regulations adopted by the Securities and Exchange Commission (“SEC”). Section 204A of the Advisers Act requires the establishment and enforcement of policies and procedures reasonably designed to prevent the misuse of material, nonpublic information by investment advisers.Such policies and procedures are contained in this Code.The Code also contains policies and procedures with respect to personal securities transactions of all Niemann Capital Management's access persons as defined herein.These procedures cover transactions in a reportable security in which an access person has a beneficial interest in or accounts over which the access person exercises control as well as transactions by members of the access person’s immediate family. Section 206 of the Advisers Act makes it unlawful for Niemann Capital Management or its agents or employees to employ any device, scheme or artifice to defraud any client or prospective client, or to engage in fraudulent, deceptive or manipulative practices.This Code contains provisions that prohibit these and other enumerated activities and that are reasonably designed to detect and prevent violations of the Code, the Advisers Act and rules thereunder. Prohibition Against Insider Trading Introduction Trading securities while in possession of material, nonpublic information, or improperly communicating that information to others may expose supervised persons and Niemann Capital Management to stringent penalties.Criminal sanctions may include a fine of up to $1,000,000 and/or ten years imprisonment.The SEC can recover the profits gained or losses avoided through the illegal trading, impose a penalty of up to three times the illicit windfall, and/or issue an order permanently barring you from the securities industry.Finally, supervised persons and Niemann Capital Management may be sued by investors seeking to recover damages for insider trading violations. The rules contained in this Code apply to securities trading and information handling by supervised persons of Niemann Capital Management and their immediate family members. The law of insider trading is unsettled and continuously developing.An individual legitimately may be uncertain about the application of the rules contained in this Code in a particular circumstance.Often, a single question can avoid disciplinary action or complex legal problems.You must notify Richard West immediately if you have any reason to believe that a violation of this Code has occurred or is about to occur. General Policy No supervised person may trade, either personally or on behalf of others (such as investment funds and private accounts managed by Niemann Capital Management), while in the possession of material, nonpublic information, nor may any personnel of Niemann Capital Management communicate material, nonpublic information to others in violation of the law. 1. What is Material Information? Information is material where there is a substantial likelihood that a reasonable investor would consider it important in making his or her investment decisions.Generally, this includes any information the disclosure of which will have a substantial effect on the price of a company’s securities.No simple test exists to determine when information is material; assessments of materiality involve a highly fact-specific inquiry.For this reason, you should direct any questions about whether information is material to NCM Compliance. Material information often relates to a company’s results and operations, including, for example, dividend changes, earnings results, changes in previously released earnings estimates, significant merger or acquisition proposals or agreements, major litigation, liquidation problems, and extraordinary management developments. Material information also may relate to the market for a company’s securities.Information about a significant order to purchase or sell securities may, in some contexts, be material.Prepublication information regarding reports in the financial press also may be material.For example, the United States Supreme Court upheld the criminal convictions of insider trading defendants who capitalized on prepublication information about The Wall Street Journal’s “Heard on the Street” column. You should also be aware of the SEC’s position that the term “material nonpublic information” relates not only to issuers but also to Niemann Capital Management's securities recommendations and client securities holdings and transactions. 2. What is Nonpublic Information? Information is “public” when it has been disseminated broadly to investors in the marketplace.For example, information is public after it has become available to the general public through a public filing with the SEC or some other government agency, the Dow Jones “tape” or The Wall Street Journal or some other publication of general circulation, and after sufficient time has passed so that the information has been disseminated widely. 3. Identifying Inside Information Before executing any trade for yourself or others, including investment funds or private accounts managed by Niemann Capital Management (“Client Accounts”), you must determine whether you have access to material, nonpublic information.If you think that you might have access to material, nonpublic information, you should take the following steps: l Report the information and proposed trade immediately to Richard West. l Do not purchase or sell the securities on behalf of yourself or others, including investment funds or private accounts managed by the firm. l Do not communicate the information inside or outside the firm, other than to Richard West. l After NCM Compliance has reviewed the issue, the firm will determine whether the information is material and nonpublic and, if so, what action the firm will take. You should consult with Richard West before taking any action.This degree of caution will protect you, our clients, and the firm. 4. Tender Offers Tender offers represent a particular concern in the law of insider trading for two reasons: First, tender offer activity often produces extraordinary gyrations in the price of the target company’s securities.Trading during this time period is more likely to attract regulatory attention (and produces a disproportionate percentage of insider trading cases).Second, the SEC has adopted a rule which expressly forbids trading and “tipping” while in the possession of material, nonpublic information regarding a tender offer received from the tender offeror, the target company or anyone acting on behalf of either.Supervised persons of Niemann Capital Management and others subject to this Code should exercise extreme caution any time they become aware of nonpublic information relating to a tender offer. 5. Restricted/Watch Lists Although Niemann Capital Management does not typically receive confidential information from portfolio companies, it may, if it receives such information take appropriate procedures to establish restricted or watch lists in certain securities. NCM Compliance may place certain securities on a “restricted list.”Access persons are prohibited from personally, or on behalf of an advisory account, purchasing or selling securities during any period they are listed.Securities issued by companies about which a number of supervised persons are expected to regularly have material, nonpublic information should generally be placed on the restricted list.NCM Compliance shall take steps to immediately inform all supervised persons of the securities listed on the restricted list. NCM Compliance may place certain securities on a “watch list.”Securities issued by companies about which a limited number of supervised persons possess material, nonpublic information should generally be placed on the watch list.The list will be disclosed only to NCM Compliance and a limited number of other persons who are deemed necessary recipients of the list because of their roles in compliance. Personal Securities Transactions General Policy Niemann Capital Management has adopted the following principles governing personal investment activities by Niemann Capital Management's supervised persons: l The interests of client accounts will at all times be placed first; l All personal securities transactions will be conducted in such manner as to avoid any actual or potential conflict of interest or any abuse of an individual’s position of trust and responsibility; and l Supervised persons must not take inappropriate advantage of their positions. Pre-Clearance Required for Participation in IPOs No supervised person shall acquire any beneficial ownership in any securities in an Initial Public Offering for his or her account, as defined herein without the prior written approval of NCM Compliance who has been provided with full details of the proposed transaction (including written certification that the investment opportunity did not arise by virtue of the access person’s activities on behalf of a client) and, if approved, will be subject to continuous monitoring for possible future conflicts. Pre-Clearance Required for Private or Limited Offerings No supervised person shall acquire beneficial ownership of any securities in a limited offering or private placement without the prior written approval of NCM Compliance who has been provided with full details of the proposed transaction (including written certification that the investment opportunity did not arise by virtue of the access person’s activities on behalf of a client) and, if approved, will be subject to continuous monitoring for possible future conflicts. Gifts and Entertainment Giving, receiving or soliciting gifts in a business setting may create an appearance of impropriety or may raise a potential conflict of interest.Niemann Capital Management has adopted the policies set forth below to guide access persons in this area. General Policy Niemann Capital Management's policy with respect to gifts and entertainment is as follows: ● Giving, receiving or soliciting gifts in a business may give rise to an appearance of impropriety or may raise a potential conflict of interest ; ● Supervised persons should not accept or provide any gifts or favorsthat might influence the decisions you or the recipient must make in business transactions involving Niemann Capital Management, or that others might reasonably believe would influence those decisions; ● Modest gifts and favors, which would not be regarded by others as improper, may be accepted or given on an occasional basis.Entertainment that satisfies these requirements and conforms to generally accepted business practices also is permissible; ● Where there is a law or rule that applies to the conduct of a particular business or the acceptance of gifts of even nominal value, the law or rule must be followed. Reporting Requirements ● Any supervised person who accepts, directly or indirectly, anything of value from any person or entity that does business with or on behalf of Niemann Capital Management, including gifts and gratuities with value in excess of $100 per year. ● This reporting requirement does not apply to bona fide dining or bona fide entertainment if, during such dining or entertainment, you are accompanied by the person or representative of the entity that does business with Niemann Capital Management. ● This gift reporting requirement is for the purpose of helping Niemann Capital Management monitor the activities of its employees.However, the reporting of a gift does not relieve any supervised person from the obligations and policies set forth in this Section or anywhere else in this Code.If you have any questions or concerns about the appropriateness of any gift, please consult NCM Compliance. Protecting the Confidentiality of Client Information Confidential Client Information In the course of investment advisory activities of Niemann Capital Management, the firm gains access to non-public information about its clients.Such information may include a person's status as a client, personal financial and account information, the allocation of assets in a client portfolio, the composition of investments in any client portfolio, information relating to services performed for or transactions entered into on behalf of clients, advice provided by Niemann Capital Management to clients, and data or analyses derived from such non-public personal information (collectively referred to as 'Confidential Client Information').All Confidential Client Information, whether relating to Niemann Capital Management's current or former clients, is subject to the Code's policies and procedures.Any doubts about the confidentiality of information must be resolved in favor of confidentiality.Niemann Capital Management's "Privacy" policy is spelled out in Section 21 of its policy manual and can be referred to for additional guidance. Non-Disclosure Of Confidential Client Information All information regarding Niemann Capital Management's clients is confidential.Information may only be disclosed when the disclosure is consistent with the firm's policy and the client's direction.Niemann Capital Management's "Privacy" policy is spelled out in Section 21 of its policy manual and can be referred to for additional guidance.Niemann Capital Management does not share Confidential Client Information with any third parties, except in the following circumstances: ● As necessary to provide service that the client requested or authorized, or to maintain and service the client's account.Niemann Capital Management will require that any financial intermediary, agent or other service provider utilized by Niemann Capital Management (such as broker-dealers or sub-advisers) comply with substantially similar standards for non-disclosure and protection of Confidential Client Information and use the information provided by Niemann Capital Management only for the performance of the specific service requested by Niemann Capital Management; ● As required by regulatory authorities or law enforcement officials who have jurisdiction over Niemann Capital Management, or as otherwise required by any applicable law.In the event Niemann Capital Management is compelled to disclose Confidential Client Information, the firm shall provide prompt notice to the clients affected, so that the clients may seek a protective order or other appropriate remedy.If no protective order or other appropriate remedy is obtained, Niemann Capital Management shall disclose only such information, and only in such detail, as is legally required; ● To the extent reasonably necessary to prevent fraud, unauthorized transactions or liability. Employee Responsibilities All supervised persons are prohibited, either during or after the termination of their employment with Niemann Capital Management, from disclosing Confidential Client Information to any person or entity outside the firm, including family members, except under the circumstances described above.A supervised person is permitted to disclose Confidential Client Information only to such other supervised persons who need to have access to such information to deliver the Niemann Capital Management's services to the client. Access persons are also prohibited from making unauthorized copies of any documents or files containing Confidential Client Information and, upon termination of their employment with Niemann Capital Management, must return all such documents to Niemann Capital Management. Any supervised person who violates the non-disclosure policy described above will be subject to disciplinary action, including possible termination, whether or not he or she benefited from the disclosed information. Security Of Confidential Personal Information Niemann Capital Management enforces the following policies and procedures to protect the security of Confidential Client Information: ● The firm restricts access to Confidential Client Information to those access persons who need to know such information to provide Niemann Capital Management's services to clients; ● Any supervised person who is authorized to have access to Confidential Client Information in connection with the performance of such person's duties and responsibilities is required to keep such information in a secure compartment, file or receptacle on a daily basis as of the close of each business day; ● All electronic or computer files containing any Confidential Client Information shall be password secured and firewall protected from access by unauthorized persons; ● Any conversations involving Confidential Client Information, if appropriate at all, must be conductedby supervised persons in private, and care must be taken to avoid any unauthorized persons overhearing or intercepting such conversations. Enforcement and Review of Confidentiality NCM Compliance is responsible for reviewing, maintaining and enforcing Niemann Capital Management's confidentiality and policies and is also responsible for conducting appropriate employee training to ensure adherence to these policies.Any exceptions to this policy requires the written approval of NCM Compliance. Compliance Procedures Reporting Requirements Every access person shall provide initial and annual holdings reports and quarterly transaction reports to Richard West which must contain the information described below. 1. Initial Holdings Report Every access person shall, no later than ten (10) days after the person becomes an access person, file an initial holdings report containing the following information: ● The title and exchange ticker symbol or CUSIP number, type of security, number of shares and principal amount (if applicable) of each reportable security in which the access person had any direct or indirect beneficial interest ownershipwhen the person becomes an access person; ● The name of any broker, dealer or bank, account name, number and location with whom the access person maintained an account in which any securities were held for the direct or indirect benefit of the access person; and ● The date that the report is submitted by the access person. The information submitted must be current as of a date no more than forty-five (45) days before the person became an access person. 2. Annual Holdings Report Every access person shall, no later than January 31 each year, file an annual holdings report containing the same information required in the initial holdings report as described above.The information submitted must be current as of a date no more than forty-five (45) days before the annual report is submitted. 3. Quarterly Transaction Reports Every access person must, no later than thirty (30) days after the end of each calendar quarter, file a quarterly transaction report containing the following information: With respect to any transaction during the quarter in a reportable security in which the access persons had any direct or indirect beneficial ownership: ● The date of the transaction, the title and exchange ticker symbol or CUSIP number, the interest rate and maturity date (if applicable), the number of shares andthe principal amount (if applicable) of each covered security; ● The nature of the transaction (i.e., purchase, sale or any other type of acquisition or disposition); ● The price of the reportable security at which the transaction was effected; ● The name of the broker, dealer or bank with or through whom the transaction was effected; and ● The date the report is submitted by the access person. 4. Exempt Transactions An access person need not submit a report with respect to: ● Transactions effected for, securities held in, any account over which the person has no direct or indirect influence or control; ● Transactions effected pursuant to an automatic investment plan, e.g. a dividend retirement plan; ● A quarterly transaction report if the report would duplicate information contained in securities transaction confirmations or brokerage account statements that Niemann Capital Management holds in its records so long as the firm receives the confirmations or statements no later than 30 days after the end of the applicable calendar quarter; ● Any transaction or holding report if Niemann Capital Management has only one access person, so long as the firm maintains records of the information otherwise required to be reported. 5. Monitoring and Review of Personal Securities Transactions Richard West, or a designee, will monitor and review all reports required under the Code for compliance with Niemann Capital Management's policies regarding personal securities transactions and applicable SEC rulesand regulations.Richard West may also initiate inquiries of access persons regarding personal securities trading.Access persons are required to cooperate with such inquiries and any monitoring or review procedures employed Niemann Capital Management.Any transactions for any accounts of Richard West will be reviewed and approved by the President, or other designated supervisory person. Richard West shall at least annually identify all access persons who are required to file reports pursuant to the Code and will inform such access persons of their reporting obligations. Certification Initial Certification All supervised persons will be provided with a copy of the Code and must initially certify in writing to NCM Compliance that they have: (i) received a copy of the Code; (ii) read and understand all provisions of the Code; (iii) agreed to abide by the Code; and (iv) reported all account holdings as required by the Code. Acknowledgement of Amendments All supervised persons shall receive any amendments to the Code and must certify to NCM Compliance in writing that they have: (i) received a copy of the amendment; (ii) read and understood the amendment; (iii) and agreed to abide by the Code as amended. Annual Certification All supervised persons must annually certify in writing to NCM Compliance that they have: (i) read and understood all provisions of the Code; (ii) complied with all requirements of the Code; and (iii) submitted all holdings and transaction reports as required by the Code. Further Information Supervised persons should contact NCM Compliance, or other current board member, regarding any inquiries pertaining to the Code or the policies established herein. Records NCM Compliance shall maintain and cause to be maintained in a readily accessible place the following records: ● A copy of anycode of ethics adopted by the firm pursuant to Advisers Act Rule 204A-1 which is or has been in effect during the past five years; ● A record of any violation of Niemann Capital Management's Code and any action that was taken as a result of such violation for a period of five years from the end of the fiscal year in which the violation occurred; ● A record of all written acknowledgements of receipt of the Code and amendments thereto for each person who is currently, or within the past five years was, an access person which shall be retained for five years after the individual ceases to be an access person of Niemann Capital Management; ● A copy of each report made pursuant toAdvisers Act Rule 204A-1, including any brokerage confirmations and account statements made in lieu of these ● A list of all persons who are, or within the preceding five years have been, access persons; ● A record of any decision and reasons supporting such decision to approve an access persons' acquisition of securities in IPOs and limited offerings within the past five years after the end of the fiscal year in which such approval is granted. All records shall be maintained, under the direction of Niemann Capital Management's Chief Compliance Officer, in accordance with Rules 204-2 under the Advisers Act and Rule 17j-1(f) under the 1940 Act. Reporting Violations and Sanctions All supervised persons shall promptly report to Niemann Capital Management's Compliance department, or the Board of Directors (of the Trust or Niemann Capital Management), all apparent violations of the Code.Any retaliation for the reporting of a violation under this Code will constitute a violation of the Code. NCM Compliance shall promptly report to senior management all apparent material violations of the Code.When Niemann Capital Management's Compliance department finds that a violation otherwise reportable to senior management could not be reasonably found to have resulted in a fraud, deceit, or a manipulative practice in violation of Section 206 of the Advisers Act, they may, in his or her discretion, submit a written memorandum of such finding and the reasons therefore to a reporting file created for this purpose in lieu of reporting the matter to senior management. Senior management shall consider reports made to it hereunder and shall determine whether or not the Code has been violated and what sanctions, if any, should be imposed.Possible sanctions may include reprimands, monetary fine or assessment, or suspension or termination of the employee’s employment with the firm.
